EXHIBIT 10.17

 

WASHINGTON GROUP INTERNATIONAL, INC.

EQUITY AND PERFORMANCE INCENTIVE PLAN

 


PERFORMANCE UNIT PARTICIPANT AGREEMENT

 

This Agreement (the “Agreement”), dated as of                              , is
made by and between Washington Group International, Inc., a Delaware corporation
hereinafter referred to as “Corporation”, and
                                                    , an employee of the
Corporation or Subsidiary of the Corporation, hereinafter referred to as
“Participant.”

 

WHEREAS, the Corporation wishes to afford the Participant an opportunity to earn
incentive compensation under the Corporation’s Long-Term Incentive Program
(“LTIP”) by achieving objectives that are in the long-term interest of the
Corporation and its shareholders; and

 

WHEREAS, the Board may authorize the granting of Performance Units under the
Plan (as hereinafter defined), the terms of which are hereby incorporated herein
by reference and made a part hereof; and

 

WHEREAS, the Board has authorized the grant of Performance Units to the
Participant by a resolution duly adopted on
                                                , and incorporated herein by
reference;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Wherever the following terms are used in this Agreement with initial capital
letters, they shall have the meanings specified in the Plan unless the context
clearly indicates otherwise.

 

Section 1.1 – Board

Section 1.2 – Change in Control

Section 1.3 – Code

Section 1.4 - Common Shares

Section 1.5 - Corporation


SECTION 1.6 – MANAGEMENT OBJECTIVES


SECTION 1.7 – SUBSIDIARY


SECTION 1.8 – YEARS OF SERVICE


 

Wherever the following terms are used in this Agreement with initial capital
letters, they shall have the meanings specified below unless the context clearly
indicates otherwise.  The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.

 

--------------------------------------------------------------------------------


 

Section 1.9 - Beneficiary

 

“Beneficiary” means the person or persons properly designated by the Participant
to receive the Participant’s benefits under this Agreement in the event of the
Participant’s death, or if the Participant has not designated such person or
persons, or such person or persons shall all have pre-deceased the Participant,
the executor, administrator, or personal representative of the Participant’s
estate.  Designation, revocation, and redesignation of beneficiaries must be
made in writing in accordance with rules established by the Corporation and
shall be effective upon delivery to the Corporation.

 

Section 1.10 - Compensation Committee

 

“Compensation Committee” means the compensation committee of the Board, as
constituted from time to time.

 

Section 1.11 – Par Value

 

“Par Value” means the value assigned to each Performance Unit at the time of
grant and represents the amount that the Corporation will pay for each
Performance Unit if the Corporation achieves 100% of its predetermined
Management Objectives during the applicable Performance Period.

 

Section 1.12 – Performance Period

 

“Performance Period” means the three-fiscal-year period of the Corporation
commencing                                   , and ending
                                       ; provided, however, that the Performance
Period may be shortened in the event of a Change in Control as set forth in
Section 4.4.

 


SECTION 1.13 – PERFORMANCE UNIT

 

“Performance Unit” means a bookkeeping entry that records a right to payment,
the value of which is contingent upon performance as measured against
pre-determined Management Objectives over the Performance Period.

 

Section 1.14 - Plan

 

“Plan” means the Washington Group International, Inc. Equity and Performance
Incentive Plan, as the same may be amended or restated from time to time.

 


ARTICLE II

AWARD OF PERFORMANCE UNITS

 


SECTION 2.1 – GRANT OF AWARD

 

In consideration of the Participant’s execution of this Agreement and for other
good and valuable consideration, on the date hereof, the Corporation irrevocably
awards to the Participant           Performance Units with a Par Value of $10.00
per unit, upon the terms and subject to the conditions set forth in the Plan and
in this Agreement.

 

Section 2.2 – Performance Measures

 

The Management Objectives that will be used to determine the actual value of the
Performance Units awarded under this Agreement will be the Corporation’s average
earnings per share (“EPS”) of

 

--------------------------------------------------------------------------------


 

Common Shares during the Performance Period and the Corporation’s average return
on invested capital (“ROIC”) during the Performance Period.  A separate target
goal for each Management Objective (EPS and ROIC) has been established for each
year of the Performance Period.  These target goals are set forth on Exhibit A
to this Agreement.  The average EPS and the average ROIC will be determined by
calculating the percentage of the target goal achieved each year (i.e., dividing
each year’s actual results for EPS and ROIC by the respective target goal for
that year) and then calculating the average of the percentages for all years in
the Performance Period (i.e., adding the percentages and dividing by the number
of years in the Performance Period).

 

Example:  If Corporate ROIC equaled 100% of the target goal in [first year],
120% of the target goal in [second year] and 110% of the target goal in [third
year], then the three-year average ROIC would equal 110%.

 

EPS for any year will be calculated by dividing net income (as defined for the
Short-Term Incentive Plan) by the weighted average number of Common Shares
outstanding during the year, excluding shares issued upon the exercise of
warrants issued under the Company’s plan of reorganization.

 

ROIC for any year will be calculated by dividing net income (as defined for the
Short-Term Incentive Plan) + tax effected interest expense by the average equity
and debt (excluding cash in excess of $50 million).

 

All amounts will be determined by the Corporation’s finance department and
certified by the Compensation Committee.

 


SECTION 2.3 – PERFORMANCE UNIT VALUES

 

At the end of the Performance Period, the Compensation Committee shall value
each Performance Unit using the Performance Unit Value Matrix set forth in
Exhibit A and the Corporation’s actual results during the Performance Period. 
Notwithstanding any other provision of this Agreement or the Plan, no
Performance Unit awarded under this Agreement may have a value greater than
$20.00.  For levels of actual performance between any two amounts set forth on
the Performance Unit Value Matrix, the value of the Performance Units will be
calculated by prorating between the values assigned to the specified performance
levels, giving equal weighting to each Management Objective.

 


ARTICLE III


 


SECTION 3.1 – PAYMENT IN ORDINARY COURSE

 

If the Participant remains actively employed with the Corporation or a
Subsidiary through the date of payment, the value of the Performance Units shall
be paid to the Participant as soon as administratively practical after the
February Board meeting following the end of the Performance Period.  Payment
shall be in cash except that the Compensation Committee may determine in its
discretion to permit payment in the form of Common Shares or Deferred Shares or
an election to receive Deferred Shares of the Corporation, subject to
availability under the Plan, to the extent necessary for the Participant to
satisfy any applicable stock ownership guidelines.

 


SECTION 3.2 – PAYMENT IN THE EVENT OR RETIREMENT, DEATH OR DISABILITY

 

Notwithstanding the foregoing, if, solely because of the Participant’s death,
permanent and total disability (within the meaning of Section 22(c)(3) of the
Code) or retirement at or after the attainment of (a) age 65, (b) age 55 with at
least 10 Years of Service, or (c) 30 Years of Service, the Participant’s

 

--------------------------------------------------------------------------------


 

employment with the Corporation or a Subsidiary terminates before payment is
made but at least 180 days after the Performance Units were granted, the
Participant (or the Beneficiary in the case of the Participant’s death) shall be
entitled to receive a prorated portion of the value of the Performance Units as
soon as administratively practical after the February Board Meeting following
the end of the Performance Period.  The amount that the Participant (or
Beneficiary) shall be entitled to receive shall be determined by multiplying the
value of the Performance Units by a fraction, the numerator of which is the
number of days during the Performance Period that the Participant was employed
by the Corporation or a Subsidiary and the denominator of which is the total
number of days in the Performance Period.

 


SECTION 3.3 – TAXES

 

Any taxes required by federal, state or local laws due on payment of the value
of Performance Units will be withheld by the Corporation.  The Participant
hereby authorizes the necessary withholding by the Corporation to satisfy such
tax withholding obligations prior to payment.

 


ARTICLE IV


OTHER PROVISIONS

 


SECTION 4.1 – NO GUARANTEE OF EMPLOYMENT

 

Nothing in this Agreement or in the Plan shall confer upon the Participant any
right to continue in the employ of the Corporation or any Subsidiary, or shall
interfere with or restrict in any way the rights of the Corporation or its
Subsidiaries, which are expressly reserved, to discharge the Participant at any
time for any reason whatsoever, with or without cause.

 

Section 4.2 – Administration

 

The Board shall have the power to interpret the Plan and this Agreement and to
adopt such rules for the administration, interpretation and application of the
Plan as are consistent therewith and to interpret, amend or revoke any such
rules.  All actions taken and all interpretations and determinations made by the
Board in good faith shall be final and binding upon the Participant, the
Corporation and all other interested persons.  No member of the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or a Performance Unit.

 


SECTION 4.3 – PERFORMANCE UNITS NOT TRANSFERABLE

 

Performance Units under the Plan may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution; provided, however, the Participant may designate a Beneficiary to
receive payment after his death.  No Performance Unit or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of the Participant or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 4.3 shall not prevent transfer by will or by the
applicable laws of descent and distribution.  During the Participant’s lifetime,
the value of Performance Units shall be paid only to the Participant or his
guardian or legal representative.

 

--------------------------------------------------------------------------------


 


SECTION 4.4 – CHANGE IN CONTROL

 

The Performance Period shall end immediately upon the occurrence of a Change in
Control and the value of each Performance Unit shall be equal to the greater of
(a) the Par Value set forth in this Agreement and (b) the value determined under
Section 2.3 of this Agreement based upon the Corporation’s actual results for
the shortened Performance Period.  The value of the Performance Units shall
become payable immediately upon the Change in Control.

 

Section 4.5 – Amendment

 

This Agreement is subject to the Plan. The Board may amend the Plan and the
Compensation Committee may amend this Agreement at any time and in any way,
except that any amendment of the Plan or this Agreement that would impair the
Participant’s rights under this Agreement may not be made without the
Participant’s written consent.

 


SECTION 4.6 – NOTICES


 

Any notice to be given under the terms of this Agreement to the Corporation
shall be addressed to the Corporation in care of its Secretary, and any notice
to be given to the Participant shall be addressed to him or her at the address
given beneath his or her signature hereto.  By a notice given pursuant to this
Section 4.6, either party may hereafter designate a different address for
notices to be given to him or her.  Any notice which is required to be given to
the Participant shall, if the Participant is then deceased, be given to the
Participant’s personal representative if such representative has previously
informed the Corporation of his status and address by written notice under this
Section 4.6.  Any notice shall be deemed duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.

 

Section 4.7 – Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

Section 4.8 – Governing Law

 

This Agreement shall be administered, interpreted and enforced under the
internal substantive laws of the State of Delaware.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and the
Participant have executed this Agreement.

 

 

 

WASHINGTON GROUP INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Larry L. Myers

 

 

Senior Vice President – Human Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant’s Social Security Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant’s Address

 

 

 

 

Spousal Consent

 

The undersigned has read and is familiar with the preceding Agreement and the
Plan and hereby consents and agrees to be bound by all the terms of the
Agreement and the Plan.  Without limiting the foregoing, the undersigned
specifically agrees that the Corporation may rely on any authorization,
instruction or election made under the Agreement by the Participant alone and
that all of his or her right, title or interest, if any, in the Performance
Units, whether arising by operation of community property law, by property
settlement or otherwise, shall be subject to all such terms.

 

 

 

 

 

 

SPOUSE’S SIGNATURE

 

 

 

 

 

 

 

 

Printed Name

 

 

--------------------------------------------------------------------------------